Citation Nr: 1011754	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
status-post broken index finger, left (non-dominant) hand.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1994 
to January 1997 and from January 1998 to January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO) and 
a November 2005 rating decision by the San Diego, California 
VA RO.  A notice of disagreement was filed in November 2006, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in January 2008.  

The November 2005 rating decision also denied an increased 
rating for residual scar, left index finger, and a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities, but a 10 percent disability rating 
for residual scar, left index finger, was subsequently 
granted by rating decision in June 2009.  Moreover, in a 
December 2009 VA Form 646, the Veteran expressly indicated 
that he was only appealing the issue of residuals of status-
post broken index finger of the left hand.  Thus, the issues 
of an increased rating for residual scar, left index finger, 
and a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities issues are not 
in appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 


FINDING OF FACT

Residuals of status-post broken index finger of the left 
(non-dominant) hand is not manifested by limitation of motion 
of the long or index finger to a degree that more nearly 
approximates a gap of one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or extension limited by more 
than 30 degrees.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
status-post broken index finger of the left (non-dominant) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.27, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes 5299-5225, 5299-5229 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2004 and July 2005.  

In June 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned is rendered 
moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's private medical records are on file.  
The evidence of record also contains a report of VA 
examination performed in November 2007.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for residuals of a status-post broken index finger of the 
left (non-dominant) hand.  The Board notes that the RO 
granted service connection in April 2002 for broken index 
finger, left hand, with a noncompensable rating effective 
January 27, 2001 under Diagnostic Code 5299-5225.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Under Diagnostic Code 5225, a maximum rating of 10 percent is 
warranted for ankylosis of the index finger, either favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2009).  The note to Diagnostic Code 5225 provides that it 
should be considered whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

A 10 percent rating is available for amputation of the index 
finger through the middle phalanx or at the distal joint.  A 
20 percent rating is warranted for amputation of the index 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153 (2009).

Additionally, under Diagnostic Code 5229, a maximum rating of 
10 percent is assigned for limitation of motion of the index 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension is limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2009).

Other possible evaluation criteria include those for rating 
muscle disabilities, specifically Diagnostic Code 5309, which 
pertains to residuals of injury to Muscle Group IX, namely 
the intrinsic muscles of the hand.

The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include: thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Under Diagnostic Code 5309, a 10 percent rating will be 
assigned for moderate muscle injury, a 20 percent rating is 
warranted where the injury is moderately severe in either 
upper extremity, and a 30 percent rating is assignable for 
severe injury to muscle group IX in the dominant extremity.

The Veteran underwent a VA examination in November 2007.  He 
reported that he had an open reduction and internal fixation 
with a wire fixator and that it was still present.  He stated 
that there was a moderate amount of continual discomfort in 
that digit.  He denied swelling.  He reported morning 
stiffness, crepitation, and increased discomfort with 
repetitive use.  He stated that range of motion was fairly 
normal.  He reported that grip was all right, less than the 
dominant right hand.  He denied incoordination.  He stated 
that activities of daily living were not affected.  He 
reported that he was a diesel mechanic and was retrained into 
heavy equipment operation, which he tolerated better.  He 
denied any flare-ups.  He stated that pain was consistent and 
persistent from day to day.  

Upon physical examination, there was no tenderness, pain on 
movement, or increased pain on repetitive movement.  The 
Veteran had an active and passive range of motion at the 
metacarpophalangeal joint of zero to 80 degrees of flexion, 
"zero to 90 degrees actively and passively is in the middle 
joint of zero to 90 and zero to 45 actively and passively in 
the distal interphalangeal joint."  Grip was 5 out of 5.  
The Veteran could approximate the digit to the median crease.  
The examiner diagnosed a fracture of the left index finger 
with slight loss of range of motion.  The examiner did not 
expect flare-ups and expected the Veteran to continue to 
tolerate his current occupation into the immediate future.  

Based on the foregoing findings, there is no ankylosis of the 
left index finger (i.e., joints fixed in one position), 
resulting limitation of motion of other fingers of the left 
hand, or interference with the overall function of the left 
hand.  Moreover, there is no medical evidence of additional 
range of motion loss due to pain on use or during flare-ups 
equivalent to ankylosis.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As noted above, the VA examiner did not expect 
flare-ups.

Also, as the Veteran could approximate the digit to the 
median crease, there was no gap of one inch (2.5 centimeters) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or with extension limited by more than 30 degrees 
to warrant a compensable rating under Diagnostic Code 5229.

Accordingly and considering 38 C.F.R. §§ 4.40, 4.45, in the 
absence of ankylosis of the left index finger or a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, the criteria for a compensable 
rating under either Diagnostic Code 5225 or Diagnostic Code 
5229 have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations also has been considered.  
The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that the service- 
connected left index finger disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Veteran stated that he left his 
position as a diesel mechanic and was retrained into heavy 
equipment operation.  Moreover, the November 2007 VA examiner 
expected the Veteran to continue his current occupation into 
the immediate future.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As there is a preponderance of the evidence against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for residuals of status-post broken 
index finger, left (non-dominant) hand, is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


